            Case 2:16-cv-02789-MCE-AC Document 35 Filed 05/18/20 Page 1 of 3


 1 McGREGOR W. SCOTT
   United States Attorney
 2 GEOFFREY D. WILSON
   Assistant United States Attorney
 3 2500 Tulare Street, Suite 4401                                                   FILED
   Fresno, CA 93721                                                                May 18, 2020
 4 Telephone: (559) 497-4000                                                    CLERK, U.S. DISTRICT COURT
                                                                              EASTERN DISTRICT OF CALIFORNIA
   Facsimile: (559) 497-4099
 5

 6   Attorneys for the United States
 7

 8                                IN THE UNITED STATES DISTRICT COURT
 9                                     EASTERN DISTRICT OF CALIFORNIA
10

11   UNITED STATES OF AMERICA, ex rel.,                   CASE NO. 2:16-CV-2789 MCE AC
     LORAN SIMON
12                                                        UNITED STATES’ AND RELATOR JOINT
                                                          NOTICE OF VOLUNTARY DISMISSAL OF THIS
13                                 Plaintiff,             ACTION
14                           v.
15   UNIVERSITY OF SAN FRANCISCO, AND
     COMMUNITY INITIATIVES,
16

17                                Defendants.
18

19          The United States and Relator Loran Simon hereby seek dismissal of this action pursuant to Rule
20   41 (a) of the Federal Rule of Civil Procedure and 31 U.S.C. § 3730(b)(1) and in accordance with the
21   terms of their settlement agreement with Defendant University of San Francisco. In accordance with the
22   settlement agreement, the United States and Relator seek dismissal of this action as to all Defendants: 1)
23   with prejudice to Relator; 2) with prejudice to the United States to the extent relator’s claims arise
24   against USF under the False Claims Act relating to USF’s status as the fiscal agent which applied
25   AmeriCorps funds to support and administer the San Francisco Teacher Residency program during the
26   2014, 2015, and 2016 grant years (the “Covered Conduct”); otherwise, without prejudice as to the
27   United States.
28

      UNITED STATES’ AND RELATOR JOINT NOTICE OF          1
      VOLUNTARY DISMISSAL OF THIS ACTION
            Case 2:16-cv-02789-MCE-AC Document 35 Filed 05/18/20 Page 2 of 3


 1          In addition, we request that only the Relator’s Complaint, the United States’ Notice of Election
 2   to Intervene, this Motion, and the accompanying Order be unsealed. All other papers on file in this
 3   action should remain under seal and not be made public or served upon the defendant(s) because, in
 4   discussing the content and extent of the United States’ investigation, such papers are provided by law to
 5   the Court alone for the sole purpose of evaluating whether the seal and time for making an election to
 6   intervene should be extended.
 7          A proposed order accompanies this notice.
 8

 9   Dated: May 15, 2020
10                                                        McGREGOR W. SCOTT
                                                          United States Attorney
11

12                                                By:     /s/ GEOFFREY D. WILSON
                                                          GEOFFREY D. WILSON
13                                                        Assistant United States Attorney
                                                          Attorneys for the United States
14

15

16                                                By:     /s/ CLIFF PALEFSKY
                                                          CLIFF PALEFSKY
17                                                        McGuinn, Hillman & Palefsky
                                                          Attorneys for Relator
18

19

20

21

22

23

24

25

26

27

28

      UNITED STATES’ AND RELATOR JOINT NOTICE OF         2
      VOLUNTARY DISMISSAL OF THIS ACTION
             Case 2:16-cv-02789-MCE-AC Document 35 Filed 05/18/20 Page 3 of 3


 1
                                  CERTIFICATE OF SERVICE BY U.S. MAIL
 2
             The undersigned hereby certifies that he is a contractor working on behalf of the Office of the
 3
     United States Attorney for the Eastern District of California and is a person of such age and discretion to
 4
     be competent to serve papers;
 5
             That on May 15, 2020, he served a copy of:
 6
     UNITED STATES’ AND RELATOR JOINT NOTICE OF VOLUNTARY DISMISSAL OF THIS
 7                                   ACTION
 8
     by placing said copy by electronic service: I caused said document(s) to be sent to the person at the
 9
     electronic service listed.
10
     Addressee(s):
11
     Cliff Palefsky
12   McGuinn, Hillsman & Palefsky
     535 Pacific Avenue
13   San Francisco, CA 94133
     Email: cp@mhpsf.com
14
     Attorney for Relator Loran Simon
15

16

17

18

19                                                                  /s/ Adrian Quintero-Villegas
                                                                    ADRIAN QUINTERO-VILLEGAS
20

21

22

23

24

25

26

27

28

       UNITED STATES’ AND RELATOR JOINT NOTICE OF           3
       VOLUNTARY DISMISSAL OF THIS ACTION
